DISSENTING 'OPINION OP
MR. JUSTICE WOLF.
I feel, obliged to dissent in this case. The receipt says that the deposit should be returned to the depositor and that such receipt should become definite if the award is made in favor of Francisco Arabia Fradera. Now as the law does not favor forfeitures the complainant was entitled to receive back his deposit unless some event occurred which prevented the return, like the making of the award. If the award was made it would defeat the return of the deposit but otherwise the complainant was entitled to the possession of his own money or its equivalent. The burden of proof was on *155the defendant to show that the award had been made. Similarly, if there were any fines or failure to comply with the law the burden was on the defendant to show the same. It was a matter of defense and as no defense was presented, the complainant was entitled to his judgment.